Citation Nr: 0017128	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  97-22 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel

INTRODUCTION

The veteran served on active duty from June 1945 to July 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the claim on appeal.  In March 1998, the 
Board remanded the issue to the RO for further development.  
The requested developments have been accomplished and the 
case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim, to the extent 
required.

2.  An inadequate or immature personality is not a disorder 
for which service connection can be granted.

3.  A continuing acquired psychiatric disorder for which 
service connected can be granted was not shown in service nor 
was a psychosis shown within one year thereto.  There is no 
competent evidence which would suggest that the veteran's 
personality disorder became worse during his military 
service.

4.  The veteran's current psychiatric disability, to include 
an anxiety disorder and a personality disorder, is not shown 
to be reasonably related to service or any event or 
occurrence therein.

5.  The veteran has not submitted evidence of a medical nexus 
between military service and his currently-diagnosed 
psychiatric disorders.


CONCLUSION OF LAW

The claim for entitlement to service connection for an 
acquired psychiatric disorder is not well grounded; and a 
personality disorder is not a defect for which service 
connection can be granted.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 4.127 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Service medical records reveal that the veteran sought 
treatment for headaches shortly after entering on to active 
duty.  In a December 1945 treatment note, the examiner 
related that it was felt the headaches were psychoneurotic in 
origin and sought a psychiatric opinion.  The psychiatrist 
opined that the veteran was emotionally unstable, immature, 
nostalgic, and homesick.  He observed that in the absence of 
any physical findings, the proper diagnosis was conversion 
reaction.  The veteran was told that any future complaints 
would be regarded as neurotic.  The examiner concluded that 
the veteran was immature and was having difficulty adjusting 
from being away from home.  Supportive therapy, interviews, 
reassurances, and encouragement were recommended.  There is 
no other indication of psychiatric complaints, treatment, or 
diagnoses during active duty.  At the time of service 
separation, a clinical record specifically indicated that 
there was no evidence of nervousness and the separation 
examination report revealed that his nervous system was 
normal.

Post service medical records are negative for complaints, 
treatment, or diagnosis of a psychiatric disorder for many 
years after service separation.  In October 1993, nearly 50 
years after service separation, the veteran sought treatment 
for marital and financial problems.  He complained of 
feelings of helplessness, overwhelmed by physical pain of 
arthritis, and spent up to 14 hours per day in bed.  The 
clinical assessment was possible personality disorder, not 
otherwise specified, with a history of depressive episodes.  
Counseling was recommended.  In January 1994, he filed the 
current claim.

In an October 1996 VA examination report, the veteran 
reported that he had taken medication for depression and 
anxiety.  He reflected that sometimes the stress got to him 
where he could not take much agitation and liked to scream, 
and had a past history of headaches.  He denied problems 
sleeping, had interest in his business, had an active social 
life, did not have guilty feelings, had no problems with 
energy or concentration, and denied suicidal ideation, 
history of violence, or auditory or visual hallucinations.  
The examiner noted a history in service of conversion 
disorder, probably due to difficulty in adjusting to military 
life and being homesick.  The veteran denied any psychiatric 
hospitalizations since service and had received a couple 
sessions of therapy because of nervousness and felt 
exhausted.  

The veteran described several successful businesses and had 
been married.  He had several friends, socialized, went to 
church, and enjoyed going to the country for relaxation.  
After a mental status examination, the diagnoses included 
anxiety disorder, not otherwise specified, and personality 
disorder, not otherwise specified, with narcissistic 
dependent features.  The global assessment of functioning 
(GAF) was 95.  Additional outpatient treatment records show 
on-going treatment for anxiety and being stressed out, in 
addition to several physical problems.

At a personal hearing in July 1997, the veteran testified 
that he enlisted in the military and developed severe 
headaches.  Different treatments were tried without success 
and he was eventually told that he had an immature 
personality and was homesick.  He related, however, that he 
had been on his own for several years before going into the 
military, had held a job at the Postal Service, and had had 
positions of responsibility.  (Parenthetically, the Board 
notes that the veteran had just turned 17 years old at the 
time of entrance into military service).  An officer asked 
him if he wanted to wait another two weeks and receive a 
medical discharge but all he wanted to do was get out.  After 
service, he indicated that he collapsed in 1950 (four years 
after discharge), and was hospitalized with a nervous 
breakdown.  He claimed additional treatment but could not 
recall the exact dates and thought that part of the treatment 
was for nerves.  He observed that he was also treated for 
arthritis and a skin disorder, which he related to his 
nervous condition.  He reflected that he liked serving in the 
military and made a big mistake by getting out.  He stressed 
that the problems he had in service were the same problems he 
had in 1950, which were the same problems he was having 
currently.  

Upon further questioning, the veteran indicated that he was 
first treated for a nervous condition in either 1947, 1948, 
or 1949 by his private family physician but could not 
remember the specific diagnosis but he was placed on some 
kind of medication.  He related that he had been treated at 
least once a year but could not recall the treating 
physicians because he had moved around quite a bit.  He was 
not on medication but had taken Valium in the past.  He 
described his symptoms as being easily agitated, frustration, 
anxiety, and headaches.

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that the record 
fails to reveal any clinical evidence that the veteran had a 
chronic acquired psychiatric disorder in service or a 
psychosis within one year thereafter for which service 
connection could be established.  Specifically, although an 
in-service note indicates that he sought treatment for 
headaches, there is no evidence that a chronic psychiatric 
diagnosis for which service connection can be granted was 
made.  Further, when he was examined by psychiatrist, the 
diagnoses included conversion reaction and an immature 
personality.  At the time of examination for separation, no 
conversion reaction or other psychiatric or neurotic disorder 
was noted.  Thereafter, there is nothing to suggest 
psychiatric treatment for years after service.  The claims 
folder does reveal he was evaluated for gastrointestinal 
complaints in January 1951, but no reference to psychiatric 
complaints or findings are set forth.

Moreover, the veteran's current psychiatric disorder, to 
include an anxiety disorder and a personality disorder, was 
not the result of disease or injury incurred in or made worse 
by military service, inasmuch as a specific acquired 
psychiatric disorder was not shown until many years after 
service, and no post-service psychiatric manifestation has 
been related to the veteran's military service.  In point of 
fact, the evidence shows that the veteran sought treatment in 
1993 primarily because of marital, financial, and health 
problems.  Significantly, none of the medical examiners have 
ever attributed his current psychiatric disorder to military 
service.

Further, as discussed above, the veteran's personality 
disorder, which was diagnosed in service and in the most 
recent VA examination, is not a disability within the meaning 
of the law providing for VA compensation benefits and no 
competent evidence has been provided which would suggest that 
it became worse or resulted in a chronic psychiatric disorder 
as a result of his military service.  38 C.F.R. § 3.303(c) 
(1999); Johnson v. Principi, 3 Vet. App. 448, 450 (1992).  As 
such, to the extent the veteran's claim for an acquired 
psychiatric disorder includes a personality disorder, the 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

While the veteran was noted to have a personality disorder 
and conversion disorder in service, this does not demonstrate 
the presence of a chronic acquired psychiatric disorder.  
Furthermore, no competent medical professional has linked his 
in-service conversion and personality disorders to his post 
service psychiatric pathology.  The mere contentions of the 
veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate her 
psychiatric disorder with an event or incurrence while in 
service, will not constitute a well-grounded claim.  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. 
App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993).  For all these 
reasons, the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder is not well-
grounded as he has not submitted any competent evidence to 
demonstrate a medical nexus.

Finally, the Board has considered the veteran's statements 
that he has suffered from an acquired psychiatric disorder 
since separation from service in 1946.  Although the 
veteran's statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
continuing findings indicative of a chronic psychiatric 
disability.  The veteran lacks the medical expertise to offer 
an opinion as to the existence of current psychiatric 
symptomatology, as well as to medical causation of any 
current disability.  Id.  In the absence of competent, 
credible evidence of continuity of relevant symptomatology, 
service connection is not warranted for an acquired 
psychiatric disability.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied on the basis that the claim is not well 
grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

